Citation Nr: 1147172	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1969 to June 1970 and on active duty from October 1970 to October 1972.  He appears to have had some additional training which will be discussed in greater detail below.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Veteran's claim was denied by the Board in an August 2010 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR).  In February 2011, the Court remanded the case to the Board, incorporating the terms of the JMR.  In September 2011, the Board remanded this case in accordance with the Veteran's request for an initial review of newly submitted evidence.  The case has now been returned to the Board for further appellate action.  

In November 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted shortly thereafter, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to excessive noise exposure of jet planes while working as an aviation electrician during military service.  Initially, the Veteran asserted that he endured excessive noise exposure from January to December 1971 while serving aboard the U.S.S. AMERICA, however, his new representative has since asserted that the Veteran endured excessive noise exposure while serving the Naval Air Station in Willow Grove, Pennsylvania.

Review of the Veteran's service personnel records reveals that he enlisted in the Navy Ready Reserves in September 1969.  From October 1969 to June 1970, he served on a period of ACDUTRA which included 4 weeks of recruit training in Memphis, Tennessee and 30 weeks of aircraft electrician school in Jacksonville, Florida.  It appears that the Veteran appeared for drill on at least one occasion prior to his activation to active duty service in October 1970.  During his active duty service, he was stationed aboard the U.S.S. AMERICA, and at Naval Air Stations where he was assigned to the 101st and 33rd fighter squadrons.  Upon discharge, the Veteran was transferred to the Naval Reserve Manpower Center in Bainbridge, Maryland.  It appears that the Veteran served additional periods of ACDUTRA or INACDUTRA in November 1972 and June 1974 at the Naval Air Station in Willow Grove, Pennsylvania.  Moreover, the Veteran's DD Form 214 indicates that the date of termination of the Veteran's reserve obligation was September 1975.  It does not appear that the Veteran's reserve service treatment records or examination reports have been requested or associated with the claims folder.  Accordingly, attempts to obtain the Veteran's reserve service treatment records should be made upon remand.

It also appears that there may be outstanding VA and private treatment records.  In his July 2006 claim for service connection, the Veteran indicated that he had received treatment for bilateral hearing loss since 1985.  However, Dr. Hampel, a private otolaryngologist, was the only doctor or medical facility noted pertaining to treatment for bilateral hearing loss.  A VA Form 21-4142 provided for Dr. Hampel showed treatment by that physician since approximately 1996.  An August 2006 statement of the Veteran indicates that he initially became aware of the severity of his bilateral hearing loss upon undergoing a pre-employment audiological evaluation with the United States Postal Service in 1997.  At the November 2009 Travel Board hearing, the Veteran stated that he had been treated for bilateral hearing loss for more than 10 years prior, however, upon further questioning, he again stated that the earliest audiological evaluation he could think of was a 1997 pre-employment hearing evaluation with the postal service.  Upon remand, clarification should be sought regarding the existence of any post-service treatment records dating prior to 1997 that may provide incidental findings or complaints of hearing loss within 1 year of the Veteran's discharge.

Similarly, the Veteran testified that he was receiving current treatment and/or he had received treatment for bilateral hearing loss at the Philadelphia VA Medical Center.  However, there are no VA treatment records associated with the claims folder and it is unclear whether VA treatment records have been requested.  Accordingly, any outstanding VA treatment records should be obtained and associated with the claims folder upon remand.

Finally, since the Veteran was afforded a VA audiological examination in October 2006, additional lay and medical evidence and testimony has been received regarding the Veteran's service and post-service noise exposure, his use of hearing protection during and after service, and November 2009 and June 2011 medical opinions have since been received from Dr. Hampel that opine or conclude that the Veteran's current bilateral hearing loss began during military service.  However, those opinions did not provide any supporting rational or indicate how the medical evidence of record supports that conclusion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In addition, review of the pre-service, entrance, and separation examinations does reveal some change in the audiometric findings.  The examiner should be asked to explain the significance of those changes, if any, to the hearing loss subsequently demonstrated.

Accordingly, an addendum medical opinion should be requested to obtain an opinion based on all of the evidence of record as to whether the Veteran's current bilateral hearing loss is related to his service with reasons and bases supporting the conclusion.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's reserve treatment records from the National Personnel Records Center in accordance with the procedures outlined in M21-1MR, III.iii.2.B.14, or from other appropriate authority as indicated.  Appellant's assistance in obtaining the records, or identifying where they might be should be solicited as needed.

2.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for hearing loss since his October 1972 discharge from service and prior to October 1997, to include any occupational/employment treatment records.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, if any, to include all audiological treatment records, from the Philadelphia VA Medical Center.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Following the development requested above, contact the VA Medical Center in Philadelphia, Pennsylvania and request that the VA examiner who conducted the October 2006 VA audiological examination, or an appropriate examiner if the October 2006 examiner is unavailable, provide an addendum to that examination report.  The claims file must be sent to this examiner for review in conjunction with this addendum request.  

Following a review of the claims file, the VA examiner should be asked to opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss arose during service or is otherwise related to any incident of service, including noise exposure therein.  The examiner should consider and discuss the Veteran's lay statements and testimony of record pertaining to noise exposure and lack of hearing protection during service (to include the acute noise exposure described during the Travel Board hearing), post-service occupational noise exposure with hearing protection, the onset of his symptoms, and the October 2006 VA opinion and the November 2009 and June 2011 opinions of Dr. Hampel.  The examiner is also asked to explain any significance in the change in audiometic readings from the pre-service, entrance, and separation examinations, to include whether there are findings suggestive of the hearing loss currently found.  If alternative causes for bilateral hearing loss are identified, they should be stated.  A rationale for all opinions expressed should be provided.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


